 Fill in this information to identify the case:

     United States Bankruptcy Court for the:

     Northern                  District of   California
                                             (State)
     Case number (If known):                                    Chapter   11                                                                   Check if this is an
                                                                                                                                               amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                               04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.     Debtor’s name                             Imperial Toy LLC


2.     All other names debtor used
       in the last 8 years
       Include any assumed names,
       trade names, and doing business
       as names




3.     Debtor’s federal Employer                  20 - 3973067
       Identification Number (EIN)


4.     Debtor’s address                           Principal place of business                                Mailing address, if different from principal place
                                                                                                             of business

                                                16641 Roscoe Place                                           9043          Siempre Viva Rd. #100
                                                 Number         Street                                       Number       Street


                                                                                                             P.O. Box

                                                 North Hills              CA             91343               San Diego             CA        92154
                                                 City                      State           ZIP Code          City                   State             ZIP Code

                                                                                                              Location of principal assets, if different from
                                                                                                              principal place of business

                                                 Los Angeles                                                 9043 Siempre Viva Rd. #100
                                                 County                                                      Number      Street




                                                                                                              San Diego             CA              92154
                                                                                                              City                   State            ZIP Code




5.     Debtor’s website (URL)                     www.imperialtoy.com

                                                        Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
6.     Type of debtor
                                                        Partnership (excluding LLP)
                                                        Other. Specify:


Official Form 201                                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 1
                                                                                                                 American LegalNet, Inc.
              Case: 19-52335                 Doc# 1           Filed: 11/18/19           Entered: 11/18/19 10:59:06      Page 1 of 4
                                                                                                                 www.FormsWorkFlow.com
Debtor          Imperial Toy LLC                                                               Case number (if known)
               Name



                                        A. Check one:
7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above


                                        B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                           § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes .



8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?                        Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                              Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                             insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                             4/01/22 and every 3 years after that).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                           Chapter 12

9.   Were prior bankruptcy cases           No
     filed by or against the debtor
     within the last 8 years?              Yes.   District                              When                       Case number
                                                                                               MM / DD / YYYY
     If more than 2 cases, attach a
                                                  District                              When                       Case number
     separate list.                                                                            MM / DD / YYYY


10. Are    any bankruptcy cases            No
     pending or being filed by a
     business partner or an                Yes.   Debtor                                                           Relationship
     affiliate of the debtor?                     District                                                         When
                                                                                                                                  MM / DD / YYYY
     List all cases. If more than 1,
     attach a separate list.                      Case number, if known

Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 2

            Case: 19-52335             Doc# 1      Filed: 11/18/19              Entered: 11/18/19 10:59:06                        Page 2 of 4
                                                                                                                           American LegalNet, Inc.
                                                                                                                           www.FormsWorkFlow.com
Debtor         Imperial Toy LLC                                                               Case number (if known)
               Name




11.   Why is the case filed in this    Check all that apply:
      district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                           immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                           district.

                                           A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12.   Does the debtor own or have          No
      possession of any real               Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                      Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?

                                                     It needs to be physically secured or protected from the weather.

                                                     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                     attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                     assets or other options).

                                                     Other



                                               Where is the property?
                                                                             Number        Street




                                                                             City                                           State         ZIP Code


                                                Is the property insured?

                                                     No
                                                     Yes. Insurance agency


                                                          Contact name


                                                          Phone




             Statistical and administrative information



13.   Debtor’s estimation of           Check one:
      available funds                      Funds will be available for distribution to unsecured creditors.
                                           After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                           1-49                              1,000-5,000                                25,001-50,000
14.   Estimated number of                  50-99                             5,001-10,000                               50,001-100,000
      creditors
                                           100-199                           10,001-25,000                              More than 100,000
                                           200-999

                                           $0-$50,000                        $1,000,001-$10 million                     $500,000,001-$1 billion
15.   Estimated assets                     $50,001-$100,000                  $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                           $500,001-$1 million               $100,000,001-$500 million                  More than $50 billion



Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 3

            Case: 19-52335            Doc# 1        Filed: 11/18/19             Entered: 11/18/19 10:59:06                    Page 3 of 4
                                                                                                                         American LegalNet, Inc.
                                                                                                                         www.FormsWorkFlow.com
Case: 19-52335   Doc# 1   Filed: 11/18/19   Entered: 11/18/19 10:59:06   Page 4 of 4
